Nichols, Presiding Judge.
The defendant was tried and convicted of the offense of possessing non-tax-paid whisky. Error is assigned on the judgment of the trial court overruling the defendant’s motion for new trial based on the usual general grounds and one special ground. Held:
1. Where oral testimony is admitted over objection a ground of a motion for new trial assigning error thereon is incomplete where the name of the witness is not shown. Hunter v. State, 148 Ga. 566 (97 SE 523); Childers v. State, 100 Ga. App. 255, 259 (110 SE2d 697). Accordingly, the one special ground of the defendant’s motion for new trial which complains that five witnesses for the State were allowed to testify over objection is without merit.
2. The State introduced evidence that non-tax-paid liquor was found at the defendant’s home, and that when he met the officers at the front door he attempted to1 block their entrance and hollered to the rear of the house “pour out the whisky.” This evidence, combined with the presumption that the liquor found at the defendant’s home was his (Ridley v. State, 93 Ga. App. 557 (1), 92 SE2d 308; Gilder v. State, 52 Ga. App. 252, 183 SE 95), was not rebutted as a matter of law by the defendant’s statement and the testimony of one witness that he did not know the liquor was in the house. The trial court did not err in overruling the defendant’s motion for new trial.

Judgment affirmed.


Frankum and Jordan, JJ., concur.